PER CURIAM.
Of the several points that appellant raises in this appeal, we find merit in only one point concerning appellant’s sentence.
Appellant was convicted of third degree murder with a firearm and of shooting into a vehicle. He was sentenced to fifteen years imprisonment for the first count and to ten years for the second count. It was further ordered that two years of the ten year sentence would run consecutive to the fifteen year sentence and the remainder of the ten year sentence would be concurrent. Appellant contends that this is an illegal sentence because it breaks up the ten year sentence and, thus, deprives him of his right to serve his sentence at one stretch, rather than in bits and pieces. We agree. See Rozmestor v. State, 381 So.2d 324 (Fla. 5th DCA 1980).
Accordingly, we affirm the judgments appealed from but reverse the sentences and remand for resentencing in accordance with this opinion.
SCHOONOVER, A.C.J., and HALL and ALTENBERND, JJ., concur.